Citation Nr: 1342581	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  13-15 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January to December 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In support of his claim, he testified at a hearing at the RO in June 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing), a transcript of which is of record.  The Board subsequently remanded the claim in July 2013 for further development.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

Moreover, this appeal is being processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  So all future consideration of this claim should bear in mind the existence of this electronic record.

Because more conclusive medical findings are needed, the Board is again remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The prior July 2013 remand was to obtain medical comment concerning this claim.  VA medical nexus opinions resultantly obtained in September and November 2013 ruled out causation between the Veteran's Hepatitis C and airgun immunization on the premise that any such medical relationship is inherently untenable in all cases, which the Board simply cannot accept given that this is indeed a valid theory of recovery (where proven by competent evidence, and in the absence of other risk factors).  See VBA Fast Letter 04-13 (June 29, 2004).  Therefore, further medical inquiry is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, this claim is again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Schedule the Veteran for another VA compensation examination for additional medical comment concerning the etiology of his Hepatitis C - but this time with a different physician than the one who provided the September and November 2013 medical opinions.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran, thorough consideration of his reported medical history, and a review of the record, the examiner should provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's Hepatitis C was incurred as a result of his active military service, but specifically due to the receipt of air injector gun immunizations during his service.  The opinion proffered should duly reflect consideration of his competent lay assertions of unsanitary conditions surrounding the use of the air injector upon transfer from subject to subject, as well as his denial (up to this point) of various outside risk factors for Hepatitis C - including intravenous (IV) drug use, tattoos, and blood transfusions.   

Please further note that, contrary to the conclusions expressed by the prior September and November 2013 evaluating VA physician, under VA law and policy 
in-service incurrence of Hepatitis C by airgun injection is a viable theory of recovery, if substantiated by competent medical evidence and in the absence of other common causative factors (such as IV drug use and blood transfusions).  See VBA Fast Letter 04-13 (June 29, 2004).  So there cannot be summary or categorical rejection of this alleged theory of entitlement, rather, must be explanation if the examiner, like the prior one, does not believe there is any relationship or association between the Hepatitis C Virus the Veteran has and this particular mode of infection.

All examination findings, but most important the explanatory rationale, must be set forth in the examination report - if necessary citing to specific evidence in the file supporting conclusions.

2. Review the report of the examinations to ensure it is responsive to the question posed.  If not, take corrective action.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).

3. 
Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655. 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

